DISMISS and Opinion Filed May 9, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00211-CV

             BRUCE DWAIN COPELAND, Appellant
                           V.
    MIC GENERAL INSURANCE CORPORATION, ET AL., Appellees

                On Appeal from the 192nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-08292

                          MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                           Opinion by Chief Justice Burns
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated March 14, 2022, we notified appellant the $205 filing

fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal.    Also by postcard dated March 14, 2022, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file

the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated March 25, 2022, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s
record. We directed appellant to provide, within ten days, verification he had either

paid for or made arrangements to pay for the record or was entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result

in the dismissal of this appeal without further notice. To date, appellant has not paid

the filing fee, filed the docketing statement, provided the required documentation,

nor otherwise corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

220211F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRUCE DWAIN COPELAND,                        On Appeal from the 192nd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-21-08292.
No. 05-22-00211-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
MIC GENERAL INSURANCE                        Goldstein participating.
CORPORATION, ET AL., Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 9, 2022




                                       –3–